

116 HR 4558 IH: End the Cyprus Arms Embargo Act of 2019
U.S. House of Representatives
2019-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4558IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2019Mr. Cicilline (for himself, Mr. Bilirakis, Mr. Crist, Mr. Deutch, Mr. Gottheimer, Mr. Krishnamoorthi, Mrs. Carolyn B. Maloney of New York, Ms. Meng, Mr. Pallone, Mr. Sarbanes, Ms. Schakowsky, Mr. Schneider, Mr. Sires, Ms. Speier, Mr. Suozzi, and Ms. Titus) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo modify certain disclosure requirements relating to the transfer of articles on the United States
			 munitions list to Cyprus, and for other purposes.
	
 1.Short titleThis Act may be cited as the End the Cyprus Arms Embargo Act of 2019. 2.Modification of requirements on transfer of articles on the United States munitions list to Cyprus (a)Sense of CongressIt is the sense of Congress that—
 (1)the direct sale or transfer of arms by the United States to Cyprus would advance United States security interests in Europe by helping to reduce the dependence of the Government of Cyprus on other countries for defense-related materiel, including countries that pose challenges to United States interests around the world; and
 (2)it is in the interest of the United States— (A)to continue to support United Nations-facilitated efforts toward a comprehensive solution to the division of Cyprus; and
 (B)for the Republic of Cyprus to join NATO’s Partnership for Peace program. (b)Modification of prohibitionSection 620C(e) of the Foreign Assistance Act of 1961 (22 U.S.C. 2373(e)) is amended by adding at the end the following new paragraph:
				
 (3)The requirement under paragraph (1) shall not apply to any sale or other provision of any defense article or defense service to Cyprus if the end-user of such defense or defense service is Cyprus..
 (c)Exclusion of the Government of the Republic of Cyprus from certain related regulationsBeginning on the date of the enactment of this Act, the Secretary of State shall not apply a policy of denial for exports, re-exports, or transfers of defense articles and defense services destined for or originating in the Republic of Cyprus if—
 (1)the request is made by or on behalf of Cyprus; and (2)the end-user of such defense articles or defense services is Cyprus.
 (d)ExceptionThis exclusion shall not apply to any denial based upon credible human rights concerns. (e)Limitations on the transfer of articles on the united states munitions list to the republic of cyprus (1)In generalThe policy of denial for exports, re-exports, or transfers of defense articles on the United States Munitions List to the Republic of Cyprus shall remain in place unless the President determines and certifies to the appropriate congressional committees not less than annually that—
 (A)the Government of the Republic of Cyprus is continuing to cooperate with the United States Government in efforts to implement reforms on anti-money laundering regulations and financial regulatory oversight; and
 (B)the Government of the Republic of Cyprus has made and is continuing to take the steps necessary to deny Russian military vessels access to ports for refueling and servicing.
 (2)WaiverThe President may waive the limitations contained in this subsection for one fiscal year if the President determines that it is essential to the national security interests of the United States to do so.
 (3)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (A)the Committee on Foreign Relations and the Committee on Armed Services of the Senate; and
 (B)the Committee on Foreign Affairs and the Committee on Armed Services of the House of Representatives.
					